323 So. 2d 367 (1975)
In re W.J. SPEIGLE
v.
CHRYSLER CREDIT CORPORATION, a corporation, et al.
Ex parte W.J. Speigle.
SC 1543.
Supreme Court of Alabama.
November 26, 1975.
John Martin Galese, Birmingham, for petitioner.
No appearance for respondent.
BLOODWORTH, Justice.
Petition of W.J. Speigle for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Speigle v. Chrysler Credit Corp., a Corp. et al., 56 Ala.App. 469, 323 So. 2d 360.
Writ denied.
HEFLIN, C.J., and FAULKNER, ALMON and EMBRY, JJ., concur.